Citation Nr: 1724955	
Decision Date: 06/30/17    Archive Date: 07/10/17

DOCKET NO.  10-33 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to a rating in excess of 40 percent for service-connected lumbosacral strain with degenerative joint disease.  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU), prior to March 11, 2013.


ATTORNEY FOR THE BOARD

M. Purdum, Counsel





INTRODUCTION

The Veteran had active military service from January 1984 to March 1992. 

These matters come to the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) which denied entitlement to an increased rating for the Veteran's lumbar spine disability.  

By a September 2016 rating decision, the RO granted a TDIU, effective March 11, 2013.  The issue of entitlement to a TDIU is part and parcel of the Veteran's increased rating claim and is thus pending during the appellate period, the period including the time prior to March 11, 2013.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  

Of record is an April 2006 VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative, in favor of the American Veterans (AMVETS).  However, such was recently revoked by an October 2016 letter from the AMVETS; also of record is an October 2016 letter from AMVETS to the Veteran informing him that he would no longer be represented by the organization.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran last underwent VA examination of his lumbar spine disability in March 2013, more than four years prior.  While the Veteran has not specifically asserted that his lumbar spine disability has worsened since his last VA examination, he requested a higher dose of pain prescription medication for his lumbar spine symptoms on VA treatment in December 2015, medical evidence indicating that his disability may have worsened.  



Further, new case law provides a precedential finding that 38 C.F.R. § 4.59 (2016) requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing.  Correia v. McDonald, 28 Vet. App. 158 (2016).  The March 2013 VA examination report does not include any indication that the Veteran's range of motion testing included both active and passive motion, in weight-bearing and nonweight-bearing.  While the Veteran is in receipt of a 40 percent rating during the appellate period for his lumbar spine disability, and the rating criteria contemplating the higher available ratings, 50 percent and 100 percent, require unfavorable ankylosis and not motion limited to a specific number of degrees; it is possible that the Veteran, in either active or passive motion, in either weight-bearing or nonweight-bearing, may demonstrate such.  

On remand, the AOJ should afford the Veteran a new VA examination to determine the current severity of his lumbar spine disability, specifically to include all required range of motion testing.  Also, the most recent VA treatment records associated with the claims file are dated in March 2016; and on remand, the AOJ should obtain the Veteran's updated VA treatment records.

Accordingly, the case is REMANDED for the following action:

1. Make arrangement to obtain and associate with the Veteran's claims file his VA treatment records dated since March 2016. 

2. Next, schedule the Veteran for a VA examination to determine the current severity of his lumbar spine disability.  Any indicated tests should be accomplished, and the current Disability Benefits Questionnaire (DBQ) should be used.  



In the examination report, the examiner must include all of the following:

A. Active range of motion testing results.
B. Passive range of motion testing results.
C. Weightbearing range of motion testing results.
D. Non-weightbearing range of motion testing results.

If the examiner is unable to conduct the required testing or finds that it is unnecessary, the examiner must provide a clear explanation.  In any event, the type of test performed (i.e. active or passive, weightbearing or nonweightbearing), must be specified. 

The claims file, including a complete copy of this remand, must be made available to the examiner for review.  The examiner must discuss the underlying medical rationale for all opinions provided.

3. After completing all of the above, and any additional development deemed warranted, readjudicate the claims on appeal.  If the benefits sought are not granted, the Veteran and his representative, if any, must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2016).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2016), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




